COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Fernando Guerrero v. The State of Texas

Appellate case number:      01-17-00462-CR

Trial court case number:    1493328

Trial court:                351st District Court of Harris County

        A jury found appellant, Fernando Guerrero, guilty of the felony offense of
aggravated robbery, and the trial court assessed his punishment at confinement for twenty
years. Appellant timely filed a notice of appeal. Appellant has filed a “Motion to Abate
the Appeal and Remand for Out of Time Motion for New Trial” to allow “an opportunity
to investigate and file his Motion for New Trial.” We deny appellant’s motion to abate
the appeal. See Cook v. State, 240 S.W.3d 906, 911 (Tex. Crim. App. 2007); Benson v.
State, 224 S.W.3d 485, 491–92, (Tex. App.—Houston [1st Dist.] 2007, no pet.).
       Appellant’s brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: May 10, 2018